 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA

 6

 7    YVONNE PEOPLES,                                   Case No. 1:19-cv-00272-LJO-SKO
 8                       Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                        REQUEST TO SEAL DOCUMENTS IN
 9           v.                                         ACCORDANCE WITH LOCAL RULE 141
10    CHILDREN’S HOSPITAL OF CENTRAL
      CALIFORNIA,
11                                                      (Doc. 11)
                         Defendant.
12

13          On March 14, 2019, the Court granted Defendant Valley Children’s Hospital, Inc.’s
14   (erroneously sued as Children’s Hospital of Central California) request to seal the eight-page
15   “Settlement Agreement and Release” entered into between the parties on October 11, 2016 (the
16   “Settlement Agreement”). (See Docs. 6, 9.)
17          On March 20, 2019, Defendant submitted a request to seal unredacted versions of its (1)
18   Answer, (2) Cross-Complaint, and (3) Memorandum of Points and Authorities in Support of
19   Motion for Order Compelling Arbitration and to Stay Proceedings in Pending Action until
20   Arbitration Completed (the “Request to Seal”). (Doc. 11.) Defendant’s Request to Seal states that
21   each of these documents “refer generally to the existence of certain provisions” in the previously-
22   sealed Settlement Agreement. (Id. at 1–2.) According to Defendant, references to the Settlement
23   Agreement appear on seven (7) pages of the Answer, on four (4) pages of the Cross-Complaint,
24   and on ten (1) pages of the Memorandum. (Id. at 2.) Defendant publicly filed redacted versions of
25   these documents on March 21, 2019. (Docs. 12, 13.)
26          Pursuant to Local Rule 141(b), a request to seal a document “shall set forth the statutory or
27   other authority for sealing, the requested duration, the identity, by name or category, of persons to
28
                                                       1
 1   be permitted access to the documents, and all other relevant information.” L.R. 141(b). “Only if

 2   good cause exists may the Court seal the information from public view after balancing ‘the needs

 3   for discovery against the need for confidentiality.’”       Koloff v. Metro. Life Ins. Co., No.

 4   113CV02060AWIJLT, 2014 WL 12573330, at *1 (E.D. Cal. July 9, 2014) (quoting Pintos v. Pac.

 5   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010)). A party may submit an opposition to a

 6   request to seal documents within three days of the date of service of the request. L.R. 141(c).

 7            Plaintiff Yvonne Peoples has not submitted an opposition to Defendant’s Request to Seal,

 8   and the time to do so has expired. Id. Defendant’s Request to Seal is therefore deemed unopposed.

 9   Defendant has complied with Local Rule 141, and in view of the documents’ references to the

10   previously-sealed Settlement Agreement, the Court finds there is good cause to allow Defendant to

11   file unredacted versions of those documents under seal. (Id.) Accordingly, the Court GRANTS

12   Defendant’s unopposed Request to Seal (Doc. 11), and ORDERS that unredacted versions of

13   Defendant’s (1) Answer, (2) Cross-Complaint, and (3) Memorandum of Points and Authorities in

14   Support of Motion for Order Compelling Arbitration and to Stay Proceedings in Pending Action

15   until Arbitration Completed be FILED UNDER SEAL in accordance with Local Rule 141(e)(2).

16
     IT IS SO ORDERED.
17

18   Dated:     March 26, 2019                                   /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                       2
